Per curiam.
In view of the workman’s idiopathic condition (hypertrophy and acute dilatation of the heart), of which his employer had knowledge, the nature of his work, and the exertion made by him shortly before his death resulting from cardiac collapse brought about by dilatation of the heart, it was established in this case that the workman made the unusual exertion which is required for death to constitute a compensable accident under Act No. 45 of April 18, 1935 (Sess. Laws, p. 250), as amended. See Cordero v. Indus*366trial Commission, 68 P.R.R. 118 (1948); Masse v. James H. Robinson Co., 301 N. Y. 34, 92 N. E. 2d 56 (1950). Consequently, the order of the Industrial Commission will be set aside and the ease is remanded for determination of the corresponding compensation under the law.
The Chief Justice and Mr. Justice Marrero dissented.